                                                Case 2:18-cv-00259-GMN-GWF Document 44 Filed 10/01/18 Page 1 of 3



                                      1   Michael J. McCue
                                          Nevada Bar No.: 6055
                                      2   Meng Zhong
                                          Nevada Bar No.: 12145
                                      3   Lewis Roca Rothgerber Christie LLP
                                          3993 Howard Hughes Pkwy., Suite 600
                                      4   Las Vegas, NV 89169
                                          Tel.: (702) 949-8200
                                      5   E-mail: mmccue@lrrc.com
                                          E-mail: mzhong@lrrc.com
                                      6
                                          Attorneys for Defendant SuccessfulMatch.com
                                      7   and Jason Du
                                      8
                                                                      UNITED STATES DISTRICT COURT
                                      9                                    DISTRICT OF NEVADA
                                     10
                                          REFLEX MEDIA, INC., a Nevada                        Case No.: 2:18-cv-00259-GMN-GWF
                                     11   corporation; and CLOVER8 INVESTMENTS
                                          PTD.LTD., a Singapore corporation,
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                                  Plaintiffs,                                STIPULATION AND ORDER TO
                                     13   v.                                                 STAY DISCOVERY PENDING
Las Vegas, NV 89169-5996




                                                                                             RULING ON MOTION TO DISMISS
                                     14   SUCCESSFULMATCH.COM, a California
                                          corporation; JASON DU, an individual;
                                     15   DIANNE ELIZABETH MURRY, an
                                          individual; SONG DONGLIN, an individual;
                                     16   TOM FU, an individual; WANG YU, an
                                          individual; JESSICA ZHANG, an individual;
                                     17   PHOEBE WI, an individual; LUCY LIU, an
                                          individual; and DOE NO. 1,
                                     18
                                                  Defendants.
                                     19
                                     20           Plaintiffs REFLEX MEDIA, INC. and CLOVER8 INVESTMENTS PTD. LTD

                                     21   (“Plaintiffs”) and Defendants SUCCESSFULMATCH.COM and JASON DU (“Defendants”)

                                     22   state the following:

                                     23           1.      The Complaint was filed on February 12, 2018 (ECF No. 1);

                                     24           2.      Defendant SuccessfulMatch.com waived service of the Summons and Complaint

                                     25   on May 10, 2018 (ECF No. 18);

                                     26           3.      Defendant Jason Du waived service of the Summons and Complaint on May 10,

                                     27   2018 (ECF No. 17);

                                     28   ///


                                          106184157_1                                    1
                                               Case 2:18-cv-00259-GMN-GWF Document 44 Filed 10/01/18 Page 2 of 3



                                      1           4.        Defendants filed their Motion to Dismiss on July 9, 2018 (ECF No. 23);
                                      2           5.        Plaintiffs filed their Opposition to Defendants’ Motion to Dismiss on August 6,
                                      3   2018 (ECF No. 29);
                                      4           6.        Defendants submitted a reply in support of Defendants’ Motion to Dismiss on
                                      5   August 13, 2018 (ECF No. 31);
                                      6           7.        The Motion to Dismiss is fully briefed and awaiting decision;
                                      7           8.        The Motion to Dismiss addresses certain threshold questions of law regarding
                                      8   personal jurisdiction of this Court over SuccessfulMatch.com and Jason Du based on the
                                      9   allegations in the Complaint;
                                     10           9.        The briefing for the Motion to Dismiss does not seek discovery to resolve any
                                     11   factual issues;
3993 Howard Hughes Pkwy, Suite 600




                                     12           10.       The Parties wish to avoid spending their respective limited resources on
                                     13   discovery pending the outcome of a motion addressing a threshold issue of law regarding
Las Vegas, NV 89169-5996




                                     14   jurisdiction;
                                     15           11.       In the context of a pending motion to dismiss for lack of personal jurisdiction,
                                     16   “courts are more inclined to stay discovery because it presents a critical preliminary question.”
                                     17   Hologram USA, Inc. v. Pulse Evolution Corp., No. 2:14-CV-00772-GMN, 2015 WL 1600768, at
                                     18   *1 (D. Nev. Apr. 8, 2015) (quotations and citations omitted); see also Edwards, 2017 WL
                                     19   1822572, at *1 (“Typical situations in which staying discovery pending a ruling on a dispositive
                                     20   motion are appropriate would be where the dispositive motion raises issues of jurisdiction,
                                     21   venue, or immunity”); Turner Broadcasting System, Inc. v. Tracinda Corp., 175 F.R.D. 554, 556
                                     22   (D. Nev. 1997) (stating that common situations in which a court may determine that staying
                                     23   discovery is appropriate occur when dispositive motions raise issues of jurisdiction, venue, or
                                     24   immunity); Liberty Media Holdings, LLC v. Letyagin, 2012 WL 3135671, at *5 (D. Nev. Aug. 1,
                                     25   2012) (“A defendant should not be required to engage in expensive and burdensome discovery in
                                     26   a court that has no jurisdiction over him.”); Grand Canyon Skywalk Dev. LLC v. Steele, No.
                                     27   2:13-CV-00596-JAD, 2014 WL 60216, at *4 (D. Nev. Jan. 7, 2014) (Foley, J.) (“Motions to
                                     28   dismiss based on lack of personal or subject matter jurisdiction, or immunity from suit raise


                                          106184157_1                                       2
                                               Case 2:18-cv-00259-GMN-GWF Document 44 Filed 10/01/18 Page 3 of 3



                                      1   issues that call for a different standard as to whether discovery should be stayed. A defendant
                                      2   should not be required to participate in burdensome and costly discovery in a forum that has no
                                      3   jurisdiction over him…”); AMC Fabrication, Inc. v. KRD Trucking West, Inc., 2012 WL
                                      4   4846152, at *2 (D. Nev. Oct. 10, 2012) (a motion challenging personal jurisdiction strongly
                                      5   favors a stay);
                                      6           12.       Additionally, as noted in the submitted proposed scheduling plan, several other
                                      7   foreign defendants are being served with process in China (ECF No. 41) and a stay would allow
                                      8   more time to complete service of those defendants and have all the parties joined together to
                                      9   conduct discovery at the same time, rather than piecemeal;
                                     10           13.       Based on the foregoing reasons, the Parties believe a temporary stay of discovery
                                     11   until the Court resolves the pending Motion to Dismiss is warranted to resolve a preliminary
3993 Howard Hughes Pkwy, Suite 600




                                     12   issue of jurisdiction and as it is more just to accomplish the inexpensive determination of the
                                     13   case. See Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 603 (D. Nev. 2011) (setting forth
Las Vegas, NV 89169-5996




                                     14   standard to stay discovery pending dispositive motion);
                                     15           14.       Accordingly, the Parties request that the Court stay discovery pending ruling on
                                     16   the Motion to Dismiss.
                                     17           IT IS SO AGREED AND STIPULATED:
                                     18   LEWIS ROCA                                            SMITH WASHBURN, LLP
                                          ROTHGERBER CHRISTIE LLP
                                     19
                                     20   By: /s/ Meng Zhong                                    By: /s/ Jacob L. Fonnesbeck
                                          Michael J. McCue                                      Jacob L. Fonnesbeck
                                     21   Meng Zhong                                            3960 Howard Hughes Pkwy., Suite 500
                                          3993 Howard Hughes Parkway, Suite 600                 Las Vegas, NV 89169
                                     22   Las Vegas, NV 89169-5996                              E-mail: jfonnesbeck@smithcorrell.com
                                          E-mail: mmccue@lrrc.com
                                     23   E-mail: mzhong@lrrc.com                               Attorneys for Plaintiffs Reflex Media, Inc. and
                                                                                                Clover8 Investments Ptd. Ltd
                                     24   Attorneys for Defendant SuffessfulMatch.com
                                          and Jason Du
                                     25
                                                                                         IT IS SO ORDERED:
                                     26

                                     27                                                  __________________________________
                                                                                         UNITED STATES MAGISTRATE JUDGE
                                     28
                                                                                         DATED: ___________________________
                                                                                                    10/02/2018

                                          106184157_1                                       3
